Not for Publication in West's Federal Reporter
                  Citation Limited Pursuant to lst Cir. Loc. R. 32.3

          United States Court of Appeals
                           For the First Circuit

No. 03-2114

                                CHARLES SIMON,

                           Plaintiff, Appellant,

                                         v.

                  FEDERAL PRISON INDUSTRIES, ET AL.,

                           Defendants, Appellees.



          APPEAL FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Joseph L. Tauro, U.S. District Judge]


                                      Before

                          Lynch, Lipez and Howard,
                              Circuit Judges.



    Charles Simon on brief pro se.



                                March 31, 2004
     Per Curiam.   We affirm the order of dismissal substantially

for the reasons recited in the district court's thorough decision.

We add simply that any Eighth Amendment Bivens claim against

defendant   Robinson   in   her   personal   capacity   would   fail   on

qualified-immunity grounds, inasmuch as no constitutional right to

post-release medical treatment in these circumstances has been

clearly established.    See generally DeShaney v. Winnebago County

Dep't of Social Services, 489 U.S. 189, 200 (1989) (The affirmative

duty to protect [an inmate] arises ... from the limitation which

[the government] has imposed on his freedom to act on his own

behalf.") (citing Estelle v. Gamble, 429 U.S. 97, 103 (1976)). Nor

do we find anything in Granade v. United States, 356 F.2d 837 (2d

Cir. 1966), that would call the validity of 28 C.F.R. § 301.317

into question.

     The motions for oral argument and for expedited review are

denied.

     Affirmed.




                                  -2-